UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE CO.,
GEICO INDEMNITY CO., GEICO GENERAL
INSURANCE COMPANY and GEICO CASUALTY CO.,                                   Docket No.:
                                                                            1:18-CV-02852 (JBW)(PK)
                               Plaintiffs,

                  -against-

 A.R.A MEDICAL CARE, P.C., et al.

                                 Defendants.
------------------------------------------------------------------------X

                                DECLARATION OF PRISCILLA KAM

         Priscilla Kam, pursuant to 28 U.S.C. § 1746, hereby declares the truth of the following:

         1.       I am an associate with the law firm of Rivkin Radler LLP and am counsel for

Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO

General Insurance Company, and GEICO Casualty Company (collectively “Plaintiffs” or

“GEICO”) in this action. I have personal knowledge of the facts set forth in this declaration, and

would testify as to them in a court of law if required to do so.

         2.       I respectfully submit this declaration in support of GEICO’s motion for entry of a

default judgment against Defendants Therapeutic Chiropractic Services, P.C. (“Therapeutic

Chiro”) and David Hershkowitz, D.C. (“Hershkowitz”) (together, the “Defaulting Defendants”),

pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, together with such other and

further relief as the Court may deem just and proper. Specifically, GEICO seeks a default

judgment:

         (i)      on its First Cause of Action against Therapeutic Chiro and Hershkowitz for a
                  Declaratory Judgment;
       (ii)    on its Thirty-Second Cause of Action against Hershkowitz for violations of the
               civil RICO statute, 18 U.S.C. § 1962(c);

       (iii)   on its Thirty-Third Cause of Action against Hershkowitz for violations of the civil
               RICO statute, 18 U.S.C. § 1962(d);

       (iv)    on its Thirty-Fourth Cause of Action against Therapeutic Chiro and Hershkowitz
               for common law fraud; and

       (v)     on its Thirty-Fifth Cause of Action against Therapeutic Chiro and Hershkowitz
               for unjust enrichment.

I.     Relevant Facts

       A.      Procedural History

       3.      GEICO commenced this action by filing of a Complaint on May 14, 2018. See

Docket No. 1. GEICO subsequently resolved this action with all defendants, except for the

Defaulting Defendants, who have failed to timely appear or answer, seek an extension, or take

any other action in this case whatsoever.

       4.      True and correct copies of the Summons and Complaint were served on each of

the Defaulting Defendants and proofs of service were subsequently filed with the Court via ECF.

See Docket Nos. 15 and 22.

       5.      Both Defaulting Defendants failed to timely appear or answer, or to seek an

extension of their initial time to do so, which expired on June 11, 2018. Id. Thereafter, Gabriel

& Shapiro LLC filed notices of appearance on behalf of the Defaulting Defendants on June 19,

2018. See Docket No. 25. The Defaulting Defendants, however, failed to take any action

whatsoever in this case beyond the filing of notices of appearance. Accordingly, and after nearly

three months without any activity by the Defaulting Defendants, the Clerk of the Court, on

GEICO’s application, entered the Defaulting Defendants’ defaults on September 17, 2018. See

Docket Nos. 30 and 31.
       6.     Thereafter, by Order To Show Cause dated November 11, 2018, the Court

directed GEICO to file a formal motion for default judgment in this action as to the Defaulting

Defendants by December 13, 2018.

       B.     An Overview of GEICO’s Allegations Against the Defaulting Defendants

       7.     The Complaint describes the Defaulting Defendants’ fraudulent scheme in great

detail. See Docket No. 1, passim. As set forth more fully in the Complaint, this action seeks to

recover monies that the Defaulting Defendants have wrongfully stolen from GEICO by

submitting, and causing to be submitted, thousands of fraudulent No-Fault insurance charges

through Therapeutic Chiro seeking reimbursement for medically unnecessary and otherwise

unreimbursable healthcare services, including illusory initial and follow-up examinations and

chiropractic manipulative treatment (the “Fraudulent Services”) that allegedly were provided to

New York automobile accident victims (“Insureds”). See Docket No. 1, passim.

       8.     In particular, GEICO’s Complaint alleges that:

              (i)     Therapeutic Chiro is fraudulently incorporated and/or unlawfully owned,
                      controlled, and operated by unlicensed laypersons;

              (ii)    the Defaulting Defendants submitted claims for the Fraudulent Services
                      which were not medically necessary and were provided – to the extent
                      they were provided at all – pursuant to pre-determined fraudulent
                      protocols designed solely to maximize the charges submitted to GEICO
                      and to financially enrich the Defendants, rather than to treat or otherwise
                      benefit the Insureds who purportedly were subjected to them;

              (iii)   the current procedural terminology (“CPT”) codes, or billing codes, used
                      by the Defaulting Defendants in connection with the billing for the
                      Fraudulent Services misrepresented and exaggerated the level of services
                      that purportedly were rendered in order to inflate the charges submitted to
                      GEICO;

              (iv)    the Defaulting Defendants were ineligible to bill for or to collect No-Fault
                      Benefits in connection with the Fraudulent Services because the
                      Fraudulent Services were performed – to the extent that they were
                      performed at all – pursuant to illegal kickback, referral and fee-splitting
                      arrangements with unlicensed individuals and entities as part of a scheme
                      to defraud New York automobile insurers; and

               (v)    the Defaulting Defendants were ineligible to bill for or collect No-Fault
                      Benefits for the Fraudulent Services because the services were performed
                      – to the extent that they were performed at all – by independent
                      contractors, rather than by the Defaulting Defendants’ employees.

See Docket No. 1, ¶¶ 2-6, 30-91, 129-143, 291-324, 335-368, passim.

       9.      As further set forth in the Complaint, the Fraudulent Services rendered and billed

by the Defaulting Defendants were the product of a multifaceted scheme perpetuated by the

Defendants at a multidisciplinary “No-Fault clinic” located at 1552 Ralph Avenue, Brooklyn,

New York (the “Ralph Ave Clinic”). The Ralph Ave Clinic was illegally owned and controlled

by unlicensed laypersons (the “Management Defendants”) who “purchased” the licenses of

healthcare professionals, including Hershkowitz, in order to fraudulently incorporate, control,

and operate multiple healthcare professional corporations and professional “practices” at the

Ralph Ave Clinic, including Therapeutic Chiro. The Management Defendants then paid cash

kickbacks to “runners” and others, including Insureds, in order to solicit Insureds and create a

patient base at the Ralph Ave Clinic. The Defendants then billed GEICO for a laundry-list of

high frequency, repetitive and unnecessary treatments, using as “fronts” the licenses and tax

identification numbers of an ever-changing number of healthcare professionals and professional

corporations, including the Defaulting Defendants who subjected Insureds to a course of

medically unnecessary chiropractic services, as set forth in detail in the Complaint. Id. at ¶ 291-

324.

       10.     As a result of the above, GEICO seeks recovery of the $396,002.73 that GEICO

paid in reliance on the fraudulent billing that the Defaulting Defendants submitted or caused to

be submitted to GEICO.
       11.     In addition to seeking recovery of the money that GEICO paid in reliance on the

fraudulent billing that the Defaulting Defendants submitted or caused to be submitted, GEICO

seeks a declaration that it is not obligated to pay $627,943.28 in additional, pending fraudulent

claims submitted or caused to be submitted by the Defaulting Defendants seeking payment for

the Fraudulent Services. See Docket No. 1, passim.

       C.      Investigation Pursuant to Service Members Civil Relief Act (50 U.S.C. § 521)

       12.     Pursuant to the requirements of 50 U.S.C. § 521(b), I have made a careful

investigation into whether Hershkowitz is in the military by seeking a certificate from the United

States Department of Defense Manpower Data Center. The certificate, annexed as Exhibit “A” to

this Declaration, indicates that Hershkowitz does not currently serve in the United States

military.

       13.     As a result of my investigation, I can state that Hershkowitz is not in military

service.

II.    GEICO’s Damages

       14.      Annexed hereto, as Exhibit “B”, is the Declaration of Robert Weir, GEICO’s

Claims Manager, and an accompanying Tax Identification Run (“TIN Run”), Claim Run, and

Litigation Run, which set forth the total amounts that GEICO voluntarily paid in reliance on the

Defaulting Defendants’ fraudulent billing, as well as the total amount of unpaid claims that

currently are in dispute amongst the parties.

       15.     Based on the TIN Run, the damages attributable to GEICO’s voluntary payments

to Therapeutic Chiro are $396,002.73.

       16.     The total amount of unpaid claims that currently are in dispute amongst the

parties is $627,943.28.
III.   Interest

       17.     Pursuant to C.P.L.R. §§ 5001 and 5004, GEICO submits that it is entitled to pre-

judgment interest at the rate of 9% per annum in the amounts set forth in the chart which is

annexed hereto as Exhibit “C”. The interest has been proposed using a calculation method less

advantageous to GEICO, but easier for the Court to evaluate and calculate. Specifically, the

interest was calculated at 9% per annum using the start date of January 1 of the year following

the year in which the payments were made through and including December 31, 2018 (an

estimated judgment entry date).

IV.    No Prior Request for this Relief

       18.     No prior request for the relief sought by GEICO has been made to this Court or

any other tribunal.

V.     Proposed Default Judgment

       19.     A proposed Order Granting Default Judgment is annexed hereto as Exhibit “D”.

VI.    Certificate of Mailing

       20.     Pursuant to Local Civil Rule 55.2(c), I hereby certify that the papers submitted in

support of this motion have been mailed to the Defaulting Defendants at their last known

addresses, as well as to counsel. Specifically:

David Hershkowitz, D.C.
480 Buffalo Court
Unit 480
West New York, NJ 07093-8320

Therapeutic Chiropractic Services, P.C.
417 E 87th Street, Apt. 1D
New York, NY 10128-6572

Therapeutic Chiropractic Services, P.C.
c/o New York Secretary of State
99 Washington Avenue
Albany, New York 12231-0001

Gabriel & Shapiro LLC
3361 Park Avenue
Suite 1000
Wantagh, NY 11792

Counsel for the Defaulting Defendants, Gabriel & Shapiro LLC, also are also receiving notice of these

moving papers via the federal court system’s electronic filing system, because they have previously

filed a notice of appearance in June 2018 (though Gabriel & Shapiro LLC has taken absolutely no

action on behalf of the Defaulting Defendants in response to the Complaint or the Court’s multiple

Orders in this case.)

        I declare under penalties of perjury that the foregoing is true and correct. Executed at

Uniondale, New York on December 13, 2018.




                                                /s/   Priscilla D. Kam
                                                       Priscilla D. Kam (PK 1505)
